Citation Nr: 1600678	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

In a June 2012 rating decision, issued during the pendency of this appeal, the RO in Waco, Texas, granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent, effective June 25, 2008.  To the Board's knowledge, the Veteran has not disagreed with the RO's assignment of an initial 50 percent rating for the PTSD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review].  Additionally, in an April 2014 statement of the case, the RO denied service connection for hearing loss and tinnitus.  To the Board's knowledge, the Veteran has not submitted a formal appeal for these issues, and they are not before the Board.

The Veteran testified at a November 2015 videoconference hearing in El Paso, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The Veteran has changed representatives during the pendency of the appeal.  Initially, he was represented by the Disabled American Veterans.  Subsequently, he appointed the Texas Veterans Commission as his representative.  The Texas Veterans Commission is recognized as the current representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left leg disability and a back disability, to include as secondary to a service-connected right knee disability.

In response to his claim, the Veteran was afforded a VA examination in December 2008 in which the examiner diagnosed mild degenerative arthritis of the lumbar spine and moderate arthritis of the left knee.  The examiner stated that the problem with the left knee and lower back were less likely than not secondary to service-connected right knee condition.  The examiner stated that with the Veteran reporting no history of injury to the left knee and the lower back, the findings of arthritis were not unusual; there was no current evidence of accelerated arthritis in the left knee or in the lower back associated with the right knee condition.  The examiner stated that it was more likely than not that the Veteran would develop degenerative arthritis of the left knee and the lower back even without having problems with the right knee.

The Board finds that additional development is necessary with regard to the medical opinion obtained in December 2008 on the question of nexus.  

At the outset, the Board finds that the rationale provided by the VA examiner is inadequate as it is conclusory, making the report inadequate for evaluation purposes.  

The Board also notes that service connection for certain chronic conditions, including arthritis, may be established on a presumptive basis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  

On remand, new VA examination(s) should be obtained with regard to the left knee and back disabilities; opinions should be secured as to whether it is at least as likely as not the service-connected right knee disability aggravated (worsened beyond the natural progression) either diagnosed conditions and whether the left knee and back disabilities manifested to a degree of 10 percent or more within one year from the date of separation from service.

Finally, during the aforementioned November 2015 hearing, the Veteran indicated that there were outstanding treatment records from the VA medical center from October 2015.  As the most recent VA treatment records contained in Virtual VA are from March 2014, the Board finds that remand is also required to obtain updated records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records, as identified by the Veteran in his November 2015 hearing, for the period of March 2014 to the present.

2.  Then, schedule the Veteran for VA examination(s) to evaluate his claimed left knee and back disabilities.  The claims file must be reviewed in conjunction with the examination(s); if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all left knee and back disabilities diagnosed during the pendency of this appeal from June 2008, and appropriate testing must be conducted.

The examiner must opine as to whether it is at least as likely as not that any left knee disability or back disability (diagnosed as mild degenerative arthritis of the lumbar spine and moderate arthritis of the left knee) manifested in service or within the first-post service year, or is otherwise caused or aggravated by military service.

The examiner must also opine as to whether any a left knee disability or back disability were caused or permanently aggravated by the Veteran's service-connected right knee disability.
 
A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

